Citation Nr: 1622988	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  09-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for residuals of a concussion.

5.  Entitlement to service connection for headaches.  

6.  Entitlement to service connection for memory loss.  

7.  Entitlement to service connection for a psychiatric disorder, to include nervousness, jumpy, edgy, nervous breakdown, personality changes, and posttraumatic stress disorder.  

8.  Entitlement to service connection for a bilateral knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to December 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the decision dated in June 2006 by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was treated as a separate issue by the RO.  An issue currently on appeal deals with psychiatric disorders.  Accordingly, the Board has recharacterized the issue on appeal as entitlement to service connection for a psychiatric disorder, to include nervousness, jumpy, edgy, nervous breakdown, personality changes, and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009), t

The issues of bilateral hearing loss, a cervical spine disorder, a lumbar spine disorder, headaches, a psychiatric disorder, and a bilateral knee disorder are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

1.  The Veteran does not have current residuals of a concussion.

2.  The Veteran does not have a current memory loss disorder.


CONCLUSION OF LAW

1.  The criteria for service connection for residuals of a concussion have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for memory loss have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2006).

The Veteran claims that he has memory loss and other residuals of a concussion that were caused by motorcycle accidents during service.

The issue of service connection for headaches was separately claimed and is being remanded below.  As such, the Board will not consider headaches as part of the claim for residuals of a concussion.

The preponderance of the evidence is against the claims for service connection for residuals of a concussion and memory loss.  As the record does not include a diagnosis of any residuals of a concussion or memory loss or findings suggestive thereof, there is no objective evidence of record showing that the Veteran currently has such disorders.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . . In the absence of proof of present disability there can be no valid claim.").  

In this regard, a review of the record shows no diagnosis of residuals of a concussion or memory loss.  At a VA examination for concussion residuals of memory loss, nervousness, and personality change in October 2008, the VA examiner noted that the Veteran complained of having memory and cognitive problems generally; however, the examiner found that the Veteran had adequate memory and concentration for the purposes of the interview and that concussion residuals from the inservice accident was "less likely" given his history of good functioning.  The examiner opined that the Veteran had not undergone a personality change and explained that the Veteran's anger and irritability appeared to have been present since very early in his history, and fits the picture of someone who was emotionally-troubled over his entire life, including prior to, during, and after service.  Although the Veteran shows disorders on his axial diagnoses, it was not the examiner's opinion that any mental disorder was caused or aggravated by his motorcycle accidents, and the Veteran did not show significant cognitive residuals of a concussion or cognitive impairment.  

The Board acknowledges that the Veteran believes he has memory loss and residuals of a concussion.  Although the Veteran's statements are competent evidence as to what he observes, his statements are not competent evidence to attribute those symptoms to a concussion or cognitive impairment.  The Veteran is not providing statements related to the diagnosis of a simple disorder or even symptomatology, but is instead rendering an opinion as to whether he has cognitive impairment, including memory loss.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the determination of the existence of such an abnormality requires medical evaluation and is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements regarding the existence of a current disability do not constitute competent evidence on which the Board can make a service connection determination. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of a current disability, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  Accordingly, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for memory loss is denied.  

Service connection for residuals of a concussion is denied.


REMAND

In the July 2012 remand, the Board determined that the October 2008 VA audiological opinion was inadequate as it was based on the absence of a threshold shift within the compensable range from entrance to separation.  38 C.F.R. § 3.385; see Hensley v. Brown, 5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The Veteran was afforded another VA examination by a new VA examiner in August 2013.  However, the Board again finds that the examination is not adequate for the purposes of adjudicating the Veteran's claim for hearing loss.  The examiner opined that the Veteran's hearing loss was not likely a result of military noise exposure since there was no significant threshold shift noted while in service.  The examiner explained that the Veteran's hearing was within normal limits at the time of separation from service and according to the Institute of Medicine study on noise and military service, in cases where there were entrance and separation examinations and such examinations were normal, there was no scientific basis for concluding that hearing loss that develops afterward is causally related to military service.  

The Board finds this opinion inadequate as in-service hearing loss is not required to establish entitlement to service connection for hearing loss and the absence of in-service evidence of a hearing disability for VA purposes during service is not always fatal to a service connection claim.  Id.  Further, the examiner failed to explain why the Veteran's inservice noise exposure did not cause or contribute to his current hearing loss, but merely made a conclusory statement based on a study by the Institute of Medicine and not on the Veteran's specific case.  The examiner also did not base the opinion on the Veteran's history of symptoms, including his testimony during the April 2012 hearing before the Board regarding symptoms he experienced during service and the threshold shift at 6000 Hertz during active service noted by the October 2008 examiner.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).

Regarding the claims for headaches, a cervical spine disability and a lumbar spine disability, the Veteran was afforded a VA examination in October 2008.  The Veteran reported having two motorcycle accidents during service, one in 1985 and the other in 1986.  The examiner opined that there was no evidence that the Veteran's headaches began during active service and it was "less likely than not" that the Veteran's cervical spine and thoracolumbar spine strains were due to injury during service.  The examiner's opinion was based on the Veteran's history being inconsistent with the service treatment records, as there was only one motorcycle accident documented and there was no indication that he sustained a concussion or neck and back injuries at that time.  Service treatment records did not provide any evidence of ongoing treatment for headaches, neck pain, or back pain during the remainder of his service, other than for low back strain in July 1991 after moving a washing machine and once for a neck strain following intercourse in August 1992.  Available private treatment records also do not document ongoing treatment for headaches, neck pain, or back pain until the past few years.  

The Board finds this opinion inadequate as the examiner based the opinion, in part, on the lack of continuity of treatment as opposed to the Veteran's history of symptoms.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (finding that an adequate VA medical examination must consider the Veteran's pertinent medical history).  Further, the examiner was incorrect in his finding that the Veteran was not treated until the past few years.  The Veteran stated during the April 2012 hearing before the Board that he began seeking treatment for his spine within two years following separation and the record shows private treatment for low back pain in January 1994.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative).  Since the October 2008 VA examination, the new records relevant to these issues have been associated with the claims file.  

The Veteran claims that his bilateral knee disability was also caused by the inservice motorcycle accidents.  Post-service treatment records dated in July 2008 show that the left knee pain was neurological in nature finding that the Veteran had pain radiating into his left leg to his knee.  The Veteran has not been afforded a VA examination regarding his knees.  As the diagnosed left knee disability may be related to the lumbar spine disability, which is being remanded in this appeal and could have an impact on the outcome of the issue of service connection for the knee disability, that issue is considered intertwined.  As such, the Board finds that the bilateral knee disability issue should be remanded and the Veteran should be afforded an examination to determine whether there is a current right knee disorder and whether any diagnosed right or left knee disorders are related to the inservice motorcycle accidents or a symptom of a lumbar spine disorder.

Regarding the claim for a psychiatric disorder, in October 2008, the VA examiner diagnosed polysubstance dependence and cluster-B personality traits, with antisocial features.  The examiner noted that the Veteran was not examined for PTSD, but for concussion residuals.  In November 2008, a VA opinion for PTSD was obtained without an examination.  The examiner noted that the October 2008 VA examiner questioned the validity of a diagnosis of PTSD.  The examiner opined that it was "less likely than not" that the Veteran's PTSD noted in August 2007 was caused or aggravated by his inservice motorcycle accident in April 1985.  Rather, the examiner found that the available evidence demonstrated long standing behavioral disturbances preceding service that "could" represent PTSD and/or antisocial personality traits that persisted into his adulthood with apparent complication or mutual exacerbation by a polysubstance abuse disorder.  

The Board finds the November 2008 opinion inadequate as the examiner based the opinion, in part, on the speculative conclusion that the Veteran's behavior "could" demonstrate PTSD and/or antisocial personality traits.  Bloom v. West, 12 Vet. App. 185   (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Further, the Veteran should have been afforded a psychiatric examination given that it is unclear what the Veteran's current diagnoses are.  Also, the November 2008 examiner suggested that the Veteran's psychiatric issues preceded service, but only addressed whether the Veteran's possible PTSD was directly related to service.  In the VA examination, the VA examiner must not only address service connection for a psychiatric disorder on a direct basis, but must also address whether the Veteran had any preexisting psychiatric disorders prior to entering the military and, if so, whether the Veteran's military experienced aggravated any preexisting disorder.  In that regard, the Veteran's entrance examination contains no notations of a psychiatric disorder, and therefore, clear and unmistakable evidence that a preexisting disorder existed prior to service must be demonstrated to rebut the presumption of soundness.

As such, the Board finds it necessary to remand the claims for bilateral hearing loss, a cervical spine disorder, a lumbar spine disorder, headaches, a psychiatric disorder, and a bilateral knee disorder for VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded the appropriate VA examination by an examiner who has not previously examined the Veteran, to determine whether his bilateral hearing loss is related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished, to include an audiogram.  

After a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any degree of the currently diagnosed bilateral hearing loss is related to the Veteran's military service.  

In offering this opinion, the examiner must specifically acknowledge and discuss the competent lay evidence regarding in-service noise exposure and symptoms.  The examiner must specifically discuss the Veteran's assertions as to inservice and post-service occupational noise exposure and symptomatology, including his testimony during the April 2012 hearing before the Board, as well as the threshold shift at 6000 Hertz during active service.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The Veteran must be afforded the appropriate VA examination by an examiner who has not previously examined the Veteran, to determine whether his cervical spine, lumbar spine, headaches, and bilateral knee disorders are related to his military service.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record in the examination report a full history.

After a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any currently diagnosed cervical spine, lumbar spine, headaches, and bilateral knee disorders are related to the Veteran's military service, or to any incident therein.  In offering this opinion, the examiner must specifically acknowledge and discuss the competent lay evidence regarding in-service injuries related to motorcycle accidents and the Veteran's described injuries and symptoms.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The Veteran must be afforded the appropriate VA examination by an examiner who has not previously examined the Veteran, to determine whether any psychiatric disorder diagnosed is related to his military service.  All pertinent symptomatology and findings must be reported in detail and any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must elicit from the Veteran and record in the examination report a full social history.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

a.  Whether any diagnosed psychiatric disorder other than PTSD existed prior to the Veteran's active duty service.  If the examiner finds a psychiatric disorder did preexist service, the examiner must state the specific evidence upon which this finding is based.

b.  If the examiner determines that any diagnosed psychiatric disorder did exist prior to service, the opinion must address whether the psychiatric disorder was aggravated due to the Veteran's active duty service.  The examiner must state the specific evidence upon which this finding is based.

c.  If the examiner determines that any diagnosed psychiatric disorder did not exist prior to service, the opinion must state whether any psychiatric disorder diagnosed is due to the Veteran's active duty service.  The examiner must state upon the specific evidence this determination is based.

If, and only if, a diagnosis of PTSD is rendered due to verified stressor(s), the examiner must state:

a.  Whether PTSD existed prior to the Veteran's active duty service.  If the examiner finds PTSD did preexist service, the examiner must state the specific evidence upon which this finding is based.

b.  If the examiner determines that PTSD did exist prior to service, the opinion must address whether PTSD was aggravated due to the Veteran's active duty service.  The examiner must state the specific evidence upon which this finding is based.

c.  If the examiner determines that PTSD did not exist prior to service, the examiner must provide an opinion as to whether any currently or previously diagnosed PTSD is related to the Veteran's active duty service.  The examiner must state upon what specific evidence this determination is based.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

4.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


